 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   CONSTANTINE GUS CRISTO,                              Case No.: 19cv1910-GPC(MDD)
12                                       Plaintiff,
                                                          ORDER GRANTING PLAINTIFF’S
13   v.                                                   MOTION FOR PERMISSION FOR
                                                          ELECTRONIC CASE FILING
14   U.S. SECURITIES AND EXCHANGE
     COMMISSION; FINANCIAL
15                                                        [Dkt. No. 5.]
     INDUSTRY REGULATORY
16   AUTHORITY; JAY CLAYTON, in his
     official capacity as Chairman of the U.S.
17
     Securities and Exchange Commission;
18   WILLIAM BARR, in his official capacity
     as United States Attorney General;
19
     ROBERT W. COOK, President and Chief
20   Executive Officer of FINRA; SEC
     employees DOE 1-20; and FINRA
21
     employers DOE 1-20,
22                                   Defendants.
23
24         Before the Court is Plaintiff Constantine Gus Cristo’s, proceeding pro per and in
25   forma pauperis, motion for permission to use the Court's electronic case filing system.
26   Section 2(b) of the Electronic Case Filing Administrative Policies and Procedures
27   Manual permits a pro se litigant to file electronically only if authorized by the Court.
28

                                                      1
                                                                                 19cv1910-GPC(MDD)
 1         Pursuant to Section 2(b), Plaintiff “has demonstrate[d] the means to do so properly
 2   by stating [his] equipment and software capabilities in addition to agreeing to follow all
 3   rules and policies in the CM/ECF Administrative Policies and Procedures Manual. (Dkt.
 4   No. 5.) Good cause appearing, the Court GRANTS Plaintiff’s motion for permission to
 5   use the Case Management/Electronic Case Filing (CM/ECF) system. Plaintiff is ordered
 6   to attend CM/ECF classes with the Clerk's Office and is directed to contact the Clerk's
 7   office at 619-557-5600 to arrange training. In accordance with section 2(b) of the Court's
 8   Electronic Case Filing Administrative Policies and Procedures Manual, Plaintiff is
 9   instructed that he “must register as a user with the Clerk's Office as a subscriber to
10   PACER within five (5) days.”
11         IT IS SO ORDERED.
12
13   Dated: December 27, 2019
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                   2
                                                                                 19cv1910-GPC(MDD)
